Judgment affirmed, with costs. All concurred, except Woodward and Cochrane, JJ., who voted for reversal on the ground that the case presented an issue of fact which should have been submitted to the jury. This court reversed a judgment for the plaintiff on a former appeal on the ground that the verdict was against the weight of the evidence, and ordered a new trial (140 App. Div. 943), at which new trial the evidence should again have been submitted to the j ury; the record in the second trial being precisely the same as that in the first.